DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.

 Status of the Claims
	Claims 2, 9, and 18-20 have been canceled.  Claims 11-15 previously were withdrawn.  No new claims have been added.  Accordingly, claims 1, 3-8, 10, 16, and 17 are under current examination.

Declaration under 37 C.F.R. 1.132
	The declaration of Dr. Gunther Augenstein filed 5/19/2022 has been entered.  It is noted that Dr. Augenstein is an inventor in the instant application.
	Applicant argues that Savaides’ “components” are employed in amounts at 10% maximum each and that Savaides allegedly requires high percentages of the components to a bleach or color mixture.  Applicant asserts that this would mean about 10-20 g of Savaides to 100 g of bleach or color, and concludes that this is not feasible in practice because adding so much additive will result in a “poorer” applicability and even lead to inferior color results (Applicant’s own words, see points no. 4 and 5 in the Declaration filed 5/19/2022).  In reply, Applicant’s argument has been fully considered but is not persuasive because the reason or motivation to modify the reference may suggest what the inventor has done, but for a different purpose or to solve a different problem and, secondly, because Applicant’s reading of Savaides does not consider the breadth of Savaides disclosure as a whole as well as what it reasonably would have suggested to one of ordinary skill in the art.  Moreover, it is maintained that Savaides does appear to teach the components instantly claimed in a product the same or substantially the same as claimed, where overlapping, approaching, and similar ranges, amounts, and proportions as taught by Savaides render obvious those recited in the instant claims as detailed below.  It is noted that in the new grounds of rejection necessitated by amendment, presented below, the new claim limitations are addressed.
	The Declarant argues in the second paragraph of point no. 5 of the Declaration filed 5/19/2022 that the inventors of the instant invention observed that high amounts of Crodasone Cysteine together with color lead to hair breakage caused by increased crosslinking and therefore increased stiffening of the hair.  The Declarant contrasts this alleged problem of Savaides with the instant invention which the Declarant alleges to demonstrate a “surprising” improvement for hair breakage, further asserting that when using Savaides’ invention “one perhaps would stop the development due to the high rate of hair breakage especially in bleach applications”.  This argument has been fully considered but is not persuasive at least because the evidence in support of Applicant’s argument is not commensurate in scope with the claimed invention.
	In summary, the Declarant asserts that the instant invention has three significant and commercially relevant advantages which are (1) the invention can be added in lower quantities, (2) the invention avoids negative effects of high concentrations of keratin (unpleasant hair feeling) and Crodasone Cysteine (increased hair breakage in high dosage, which a priori is not obvious), and (3) improved suppleness as a measured benefit. In reply, as to “(1)”, please see the examiner’s response above.  In reply, as to “(2)” and “(3)”, Applicant’s argument has been fully considered but is not persuasive to overcome the new grounds of rejection necessitated by amendment when the preponderance of evidence in the record is fully considered further for the reasons outlined herein.

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 5/19/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  
	Regarding the previously issued rejections under 35 U.S.C. 112(b), Applicant argues that the amendments clarify that the claimed components are now limited by amounts and the inclusion of a peptide.  Accordingly, the previously issued rejections of claims 1, 3-8, 10, 16, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn.
Regarding the previously issued rejections of claims 1, 3-8, 10, 16, and 17 under 35 U.S.C. 103, Applicant’s characterization of the Savaides reference as outlined on pages 7 and 8 of Remarks is noted.  On page 8 of Remarks, in the second paragraph from the bottom of the page, Applicant asserts that hair damage “is at least partly caused by deposits, which are essentially insoluble in water and result form the reaction of the various components present in the treatment compositions, ions in the water and degradation products of keratin fibers due to the aggressive chemicals” in regard to “background” hair treatments.  In reply, this argument has been fully considered but is not persuasive since arguments of counsel cannot take the place of evidence in the record.  Nonetheless, in view of the claim amendmnts, previously issued rejections under 35 U.S.C. 103 over Savaides are withdrawn, and new grounds of rejection (new rationale, no new references cited) are presented below.
Applicant argues that the amended claim “has the technical effect of reducing the damage to the hair fibers cured by the application of conventional hair colorants, bleaches and permanent wave compositions”.  In reply, Applicant’s argument has been fully considered but is not persuasive because a standard of “technical effect” is not used in evaluating obviousness.
Applicant presents arguemtns and comparative data as evidence by declaration.  Please see remarks above regarding the points enumerated in the declaration.
Applicant asserts that the bleaching in combination with the inventive cosmetic concentrate leads to a reduced increasing of hair breakage.  In reply, this argument has been considered but is not persuasive since it appears directed to a method rather than a product as claimed.  In other words, Applicant appears to be arguing limitations not claimed.  It is the examiner’s position that in view of the prior art it would have been obvious to at least combine into a kit the elements instantly claimed and subsequently to optimize amounts as is customary and routine in the art in order to increase benefits and minimize harmful side effects such as hair breakage in this case.
Applicant argues that “Savaides does not even prevent hair breakage but leads to increased hair breakage in combination with a bleaching.”  In reply, this argument has been considered but is not persuasive since Savaides is presumed operable as applicable in the same or substantially the same intended use as instantly claimed and in the same field of endeavor.

New Grounds of Rejection Necessitated by Amendments filed 5/19/2022
Claim Rejections - 35 USC § 112, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that the claimed composition comprises 2 to 35% by weight of a cosmetic concentrate composition as further detailed in the claim.  This total composition is considered the “whole” and the concentrate portion is considered a “part” in a fraction or percentage.  The specification as filed describes different ratios of concentrate depending on the final formulation (see first paragraph on page 10 of the specification as filed).  Accordingly, the claimed amounts constitute new matter as recited in claim 1.

Claim Rejections - 35 USC § 103, 
No new reference cited, newly applied to address claim amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Savaides et al. (US 2014/0261518 A1).
The instant claims are drawn to a ready-to-use hair coloring, bleaching, or permanent waving lotion keratin fiber treatment composition (hereafter “total composition”) comprising 2 to 35% by weight of a cosmetic concentrate composition (hereafter “concentrate composition” which constitutes a fraction of the aforementioned total composition) comprising a thiol, a polymer or copolymer comprising at least one cystine unit, and one or more peptides, as further specified in the claims.  It is noted that the “hair coloring, bleaching, or permanent waving” language recited in the preamble appears directed to an intended use the function of which is inseparable from the composition claimed since a product and its properties are inseparable; this intended use language does not appear to further limit the claimed composition or components thereof.
Savaides teaches formulations and methods for straightening and revitalizing hair upon treatment of keratin fibers (see abstract in particular).  Savaides teaches an exemplary embodiment including an at least one reducing agent which is thioglycolic acid, thiolactic acid, 3-mercaptopropionic acid, thioglycerol(3-mercaptopropane-1,2-diol), cysteamine, etc., or esters thereof (see [0025] and [0059]) in an amount of 6 to 16% by weight of the total formulation which is a softening composition (see [0026])(limitation of claims 1, 3, 7, 16, and 17).  Savaides specifies the pH of the concentrate composition may be 4-7 (see [[0068])(limitation of claim 6).  The composition may comprise a peptide component as claimed including those with many amino acid residues and having a molecular weight of more than 100000 kD (see [0067])(limitation of claim 1, “polypeptide”) and when present in a keratin concentrate composition may be present in an amount of 2-16% by weight for instance, as well as a thickening agent which is considered a viscosity regulating agent as claimed (see Savaides claim 5)(limitation of claim 10).  Savaides further teaches that the keratin concentrate composition comprises at least one silicone cysteine or copolymer (see [0039]) which may be cysteine bis-PG-propyl silanetriol (0043)(limitation of claims 1, 4, 5)(see page 5, third paragraph in specification as filed for definition) in an amount of about 1-6% by weight of the total formulation (see [0039])(limitation of claims 1 and 8).  The formulation may be set up so that it is a kit for treating keratin fibers including a softening composition as outlined above and a keratin concentrate composition as outlined above (see [0034]); this kit is considered equivalent to the claimed keratin fiber treatment composition, and Savaides’ parts within the kit are considered equivalent to the parts within the instantly claimed total treatment composition.  It is the examiner’s position that once Savaides’ kit components are combined for instance such that a softening composition and a keratin composition are combined one would have a product containing components (“a thiol, a polymer or copolymer, and one or more peptides” as recited in claim 1) indistinguishable from those in the total composition instantly claimed.
Accordingly, as to the concentration of the cosmetic concentrate within the total composition, it would have been prima facie obvious to one of ordinary skill in the art to make integral and/or separable hair-treating compositions and/or to concentrate or dilute hair-treating compositions such as those components and compositions taught by Savaides, with a reasonable expectation of success, and according to advantages recognized by one of skill in the art.  One would have been motivated to do so with regard to storage stability and/or application convenience as would have been recognized according to the ordinary level of skill in the art.  Moreover, MPEP 2144.04 directs as obvious changes in sequence of adding ingredients or changes in making integral or separable or rearrangement of parts where advantages in doing so would have reasonably been recognized by one of skill in the art.  Moreover, upon doing so, it is noted that the ranges taught by Savaides are the same, substantially the same, or overlapping with those encompassed in the istant claims.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Further regarding the precise ranges recited in claims 1, 6, 7, 8, 16, and 17, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Specifically, in the instant case, Savaides teaches that the at least one reducing agent such as thioglycolic acid or equivalent may be incorporated in an amount of “about 6-16%” of the softening composition (see [0026] for instance), and Savaides’ softening composition represents a separated part of Savaides’ total composition which also includes a keratin concentrate.  Adding a total mass of Savaides’ softening composition and Savaides’ keratin concentrate would have resulted in the thioglycolic acid concentration in a combined mass being lower than Savaides’ range of 6-16%.  Nonetheless, the general conditions of the claim are considered disclosed by the prior art such that it is not inventive to discover optimum ranges as maintained above.
As to the numerical limitation in claim 17, Savaides does not necessarily teach an amount of the thioglycolic acid component or equivalent in an amount within the recited range, however, Savaides’ teaching as a whole renders obvious a reduced amount of the reducing agent (see [0037]) since Savaides provides motivation for adjusting downward from his generally disclosed range of 6-16% by teaching that the one or more reducing agent is configured to produce active sites on the keratin fibers of the hair by breaking a sufficient number of disulfide bonds in the keratin fibers (See [0064]) and further since Savaides teaches the thioglycolic acid to be in a formulation which is optionally combined or made interal in a kit as detailed above, a step which would have necessarily adjusted downward the concentration of thioglycolic acid in the total resulting formulation.  Combined with the skill of the ordinary artisan, one would have been motivated to modify this teaching to a reduced amount in order to minimize hair damage and/or create a relatively gentler product while still maintaining general product efficacy and achiving the benefits of Savaides’ kit comprising both a keratin concentrate composition and a softening composition in a single entity.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617